              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:17-cr-00008-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                     ORDER
                                )
JOYCE KAY GODWIN,               )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s “Motion for

Reconsideration.” [Doc. 42].

      In August 2020, the Defendant moved for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A) in light of her chronic health conditions

and the ongoing COVID-19 pandemic. [Doc. 30]. On September 29, 2020,

the Court denied the Defendant’s motion, finding that the Defendant had

failed to establish any extraordinary or compelling reason for a reduction in

her sentence and that analysis of the relevant § 3553(a) factors weighed in

favor of her continued incarceration. [Doc. 36]. The Defendant appealed

the Court’s Order to the Fourth Circuit Court of Appeals. [Doc. 38]. On June

2, 2021, the Court of Appeals affirmed the Court’s Order. [Doc. 41]. On

June 7, 2021, the Court received the present Motion for Reconsideration.


     Case 1:17-cr-00008-MR-WCM Document 44 Filed 07/20/21 Page 1 of 5
[Doc. 42]. The Court of Appeals’ mandate issued on June 24, 2021. [Doc.

43].

       The filing of the Notice of Appeal [Doc. 38] divested this Court of

jurisdiction over this matter while it was on appeal. See Griggs v. Provident

Consumer Discount Co., 459 U.S. 56, 58–59 (1982) (per curiam) (“The filing

of a notice of appeal is an event of jurisdictional significance -- it confers

jurisdiction on the court of appeals and divests the district court of its control

over those aspects of the case involved in the appeal.”). The appeal is now

over, and the Fourth Circuit has affirmed the Court’s Order.               These

circumstances alone are grounds for denying the Defendant’s motion for

reconsideration.

       Moreover, while the Defendant styles her motion as one for

reconsideration, she filed it eight months after the Court denied her motion

for compassionate release.         Further, in seeking reconsideration, the

Defendant raises entirely new grounds for relief, including the worsening of

her medical conditions in recent months. [Doc. 42 at 1-2]. These are entirely

new circumstances which were not present at the time that the Court ruled

on the Defendant’s motion for compassionate release in September 2020.

In light of the amount of time that has passed since the denial of the


                                        2



       Case 1:17-cr-00008-MR-WCM Document 44 Filed 07/20/21 Page 2 of 5
Defendant’s first motion, and the new information cited in support of her

renewed request for relief, the Court will treat the Defendant’s present motion

as a new motion for compassionate release and not just a motion for

reconsideration of the Court’s prior Order.

      As the Defendant has made a new motion for compassionate release,

her motion is subject to the exhaustion requirements of § 3582(c)(1)(A). The

language of Section 3582(c)(1)(A) is clear: Before a defendant may seek a

modification of her sentence in the courts, the defendant must first exhaust

all administrative remedies or wait thirty days after submitting a request for

release from the warden without receiving any response before filing a

motion for a sentence reduction. The Defendant’s motion does not indicate

that she submitted a request for release from the warden citing these new

circumstances. Thus, the Defendant has not complied with the requirements

of the statute, and the Court cannot grant the requested relief.

      The Defendant moves for the appointment of counsel to represent her

in connection with filing a motion for compassionate release. [Doc. 42 at 5].

The Defendant has no constitutional right to the appointment of counsel to

file post-conviction motions. Lawrence v. Florida, 549 U.S. 327, 336-37

(2007) (citing Coleman v. Thompson, 501 U.S. 722, 756-57 (1991)); Rouse


                                      3



     Case 1:17-cr-00008-MR-WCM Document 44 Filed 07/20/21 Page 3 of 5
v. Lee, 339 F.3d 238, 250 (4th Cir. 2003), cert. denied, 541 U.S. 905 (2004)

(citing Pennsylvania v. Finley, 481 U.S. 551, 555-56 (1987) (no constitutional

right to counsel beyond first appeal of right)).

      The Court may, in some circumstances, appoint counsel to represent

a prisoner when the interests of justice so require and the prisoner is

financially unable to obtain representation. See 18 U.S.C. § 3006A(a)(2)(B).

In the instant case, however, the Defendant has failed to demonstrate that

the interests of justice warrant the appointment of counsel. See United

States v. Riley, 21 F. App’x 139, 141-42 (4th Cir. 2001).

      IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Reconsideration” [Doc. 42] is DENIED.         The denial of the Defendant’s

request for compassionate release is WITHOUT PREJUDICE to refiling after

the Defendant has fully exhausted all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on the Defendant’s behalf or the

lapse of 30 days from the receipt of such a request by the warden of the

Defendant’s facility, whichever is earlier.

      IT IS FURTHER ORDERED that the Defendant’s request for the

appointment of counsel [Doc. 42] is DENIED.




                                       4



     Case 1:17-cr-00008-MR-WCM Document 44 Filed 07/20/21 Page 4 of 5
                        Signed: July 20, 2021
IT IS SO ORDERED.




                                  5



Case 1:17-cr-00008-MR-WCM Document 44 Filed 07/20/21 Page 5 of 5
